UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7311



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY HINTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-180)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Hinton, Appellant Pro Se. Dabney P. Langhorne, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Hinton seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would    find     both      that       his   constitutional      claims    are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                            See Miller-El v.

Cockrell, 537 U.S. 322,             , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).          We have independently reviewed the record and

conclude    that        Hinton   has     not       made    the    requisite    showing.

Accordingly,       we    deny    Hinton’s         motion    for    a    certificate   of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                              DISMISSED


                                              2